DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
1.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 25, 35, 47-49, 51-53, 56-58, 60, 61, 69, 78-80 drawn to an isolated antibody which binds to a human TIM3 (comprising heavy chain CDR1, CDR2, CDR3/light chain CDR1, CDR2, CDR3; heavy variable region and/or light chain variable region; heavy chain and light chain); a nucleic encoding said heavy and/or light chain variable region of the antibody; an expression vector comprising said nucleic acid; a cell transformed with said expression vector; a composition comprising said antibody and a carrier; a kit comprising said antibody; and a method of stimulating, increasing or modulating an immune response in a subject comprising administering said antibody. 
Group II claim 37, drawn to an isolated antibody which cross competes for binding to a human TIM3 with the antibody comprising TIM3 (comprising heavy chain CDR1, CDR2, CDR3/light chain CDR1, CDR2, CDR3).
Group III, claim 38, drawn to an isolated antibody which binds to a human TIM3 at the same epitope as the antibody comprising TIM3 (comprising heavy chain CDR1, CDR2, CDR3/light chain CDR1, CDR2, CDR3). 
Group IV, claim 55, drawn to a bispecific molecule comprising the antibody which binds to a human TIM3 (comprising heavy chain CDR1, CDR2, CDR3/light chain CDR1, CDR2, CDR3) linked to a molecule having a second binding specificity. 
	Group V, claim 59, drawn to an immunoconjugate comprising the antibody linked to an agent. 
	Group VI, claim 72 and 73, drawn to a method of treating cancer comprising administering to a subject in need thereof an antibody.
The Groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-VI lack unity of invention because when multiple products, processes of manufacture or uses are claimed, PCT rules only provides for using the first claimed product in no more than one method of use. See PCT Article 17(3)(a)  and § 1.476(c).   

2. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(1) The species of heavy chain CDRs: 1, 2, 3/light chain CDRs: 1, 2, 3 (applies to claims 25 and 78).
(2)  The species of heavy chain variable regions and light chain variable regions (applies to claims 35 and 79). 
(3)  The species of heavy chain sequences and light chain sequences (applies to  claims 53 and 80).
(4)   The species of cancers (applies to claim 73). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
That is to say, Applicant shall elect the following species:
3 heavy chain/light chain CDR sets.
3 heavy chain variable regions and 3 light chain variable regions
3 heavy chain sequences and 3 light chain sequences
3 types of cancers

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  NONE.
The alternatives of sequences in claims 25, 35, 53, 78, 79 and 80, have a common property/activity of binding to human TIM3. but do not share a significant structural element. The combination of CDRs, VH, VL, and less than 100% identity to HCVR, LCVR, impart structural differences.
The alternatives of cancers in claim 73 are not regarded as being of similar nature because all of the disorder alternatives do not share a common pathology or treatment. The alternatives disorders do not belong to the same recognized class of disease in the art to which the invention pertains.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner,ArtUnit1647                                                                                                                                                                                                        8/16/2022